182 F.2d 243
86 U.S.App.D.C. 347
DAVID,v.KENDRICK et al.
No. 10194.
United States Court of Appeals District of Columbia Circuit.
Argued March 16, 1950.Decided April 24, 1950.

Mr. Harry L. Ryan, Jr., Washington, D.C., for appellant.
Mr. George C. Gertman, Washington, D.C., with whom Mr. C. Clinton James, Washington, D.C., was on the brief, for appellees.
Before EDGERTON, WILBUR K. MILLER, and BAZELON, Circuit Judges.
PER CURIAM.


1
The plaintiff appeals from a judgment for the defendants in a suit for specific performance of an alleged contract to sell real estate.  The plaintiff bases his claim on the following memorandum which the defendants signed:


2
'Aug. 3, 1945.  .


3
'Received of E. M. David Twelve Hundred Fifty & 00/000 Dollars as deposit on sale of property at 1451 Pa.  Ave. S.E. D.C.


4
$1,250.00

Harry T. Kendrick

5
'Purchase price $12,750.00 balance due $11,500.00.


6
Leona Kendrick'


7
The court found in substance that the defendants had no intention of binding themselves to sell, that the plaintiff knew this, and that the plaintiff induced the defendants to sign the memorandum by telling them he would return it to them and take back his deposit if they asked him to do so.  The plaintiff did not deny making this representation.  Since the plaintiff knew that the defendants intended the memorandum to have no legal effect and the plaintiff gave the defendants to understand that he also intended it to have no legal effect, it has none.  The court understated the matter in describing plaintiff's conduct as 'overreaching'.


8
Affirmed.